Citation Nr: 1020918	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  10-03 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a respiratory 
disability, including emphysema, chronic obstructive 
pulmonary disease (COPD), and sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from November 1952 to 
November 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  This case has been advanced on 
the Board's docket.

The Veteran has claimed that he has respiratory disability 
due to asbestos exposure during his period of active military 
service.  Initially, the Board notes that common materials 
that may contain asbestos include steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  
M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  M21-1MR, Part 
IV.ii.2.C.9.f.  During WWII, several million people employed 
in U.S. shipyards and U.S. Navy veterans were exposed to 
asbestos fibers because they were used extensively in 
military ship construction.  M21-1MR, Part IV.ii.2.C.9.g.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

The Veteran contends that his asbestos exposure occurred when 
he worked as a machinist mate in the engine room while aboard 
the U.S.S. Ticonderoga.  The Veteran also described an 
incident involving a depth charge that prematurely exploded 
underneath the ship, rocking the ship and causing asbestos 
particles to fill the engine room.  The Veteran's DD Form 214 
confirms that he served aboard the U.S.S. Ticonderoga as a 
machinist mate, with the related civilian occupation noted to 
be an engineer.

Throughout the pendency of this appeal, the Veteran has been 
diagnosed with several different respiratory ailments, 
including an August 1998 x-ray that showed mild basilar 
scarring, and a March 2009 x-ray that showed subtle scattered 
lung fibrosis most marked in the lower lobes.  An August 2009 
Pulmonary and Sleep Consultants assessment by R.H., M.D., 
shows that there was interstitial disease at the bases.  The 
Veteran has also been diagnosed with chronic obstructive 
pulmonary disease (COPD) with emphysema and sleep apnea.

Although a VA examination was obtained in May 2009, the Board 
does not find the opinion adequate to evaluate whether any 
respiratory disability is traceable to active military 
service, including alleged in-service asbestos exposure, 
especially in light of x-rays revealing lung fibrosis, a 
disease that may be associated with asbestos exposure.  In 
particular, the May 2009 examiner concluded that the 
Veteran's current respiratory symptoms were less likely as 
not a result of asbestosis, but did not offer a conclusion 
regarding whether or not his current respiratory disabilities 
were attributable to active military duty, including in-
service asbestos exposure.  The examiner's opinion is 
confusing because as noted above, asbestosis is a disease 
associated with asbestos, and is not synonymous with asbestos 
exposure.  Therefore, the examiner did not completely address 
the central question of whether any current respiratory 
disease is attributable to military service, including 
alleged in-service asbestos exposure.  

Another confusing portion of the examiner's opinion is his 
statement that the Veteran farmed for thirty years, and that 
there may well be other environmental etiologies that might 
account for the fibrosis.  Asserting that there may be other 
environmental etiologies that may account for the fibrosis 
raises the question of whether the Veteran's in-service 
environment (which he maintains included asbestos covered 
pipes) might in fact be one of the environmental etiologies 
of the Veteran's currently diagnosed fibrosis.  To resolve 
these points, further clarification is required.

In rendering an opinion, the examiner should consider all the 
Veteran's currently diagnosed respiratory disabilities, the 
Veteran's contentions regarding in-service asbestos exposure 
while working as a machinist mate in the engine room aboard 
the U.S.S. Ticonderoga, and opine as to the medical 
likelihood that any currently diagnosed respiratory 
disability is traceable to military service, including any 
in-service asbestos exposure.  The examiner should consider 
and discuss all other potential risk factors for the 
development of the Veteran's respiratory ailments, including 
tobacco abuse, exposure to chemicals while farming, and an 
aneurysm in 1996.  (These risk factors are discussed in the 
evidence laid out below).

The following evidence should be considered in forming an 
opinion.

A May 2009 VA examination reflected diagnoses of mild chronic 
obstructive pulmonary disease (COPD), moderate restrictive 
lung disease, and noted a previous history of sleep apnea.  
The examiner stated that there was no objective medical 
evidence of asbestos plaques on the CT scan, and also noted 
the Veteran's history of smoking abuse with a 45-year history 
of one to two packs per day.  The May 2009 examiner opined 
that the Veteran's current respiratory symptoms were less 
likely than not a result of any asbestosis.  The examiner 
explained that there was not currently any evidence of 
asbestosis at this time and there were no pleural plaques on 
the CT scan.  The examiner reasoned that the Veteran's sleep 
apnea would not be due to any asbestosis as this was an 
obstructive etiology and asbestosis was a restrictive 
process.  The examiner also noted that the Veteran had a 
severe brain insult with aneurysm that had left him with a 
significant left-sided hemiparesis that involved the 
respiratory muscles.  He opined that the Veteran's dyspnea 
would be more likely as not related to both obstructive and 
restrictive lung disease and hemiparesis, explaining that the 
Veteran's pulmonary function test in 1998 already indicated a 
restrictive process more likely related to his hemiparesis.  
The examiner also noted that the Veteran farmed for thirty 
years, and noted that there may well be other environmental 
etiologies that might account for the fibrosis.  Based on 
this analysis, the examiner concluded that the Veteran's 
current respiratory symptoms were less likely as not a result 
of asbestosis.

The record also includes a letter submitted in January 2009 
by S.S., M.D. noting that the Veteran had diagnoses of COPD 
and sleep apnea, and opined that the Veteran's lungs had been 
damaged by a combination of both smoking and inhalation of 
some chemicals during his early days.

Finally, the record includes an August 2009 assessment by 
Pulmonary and Sleep Consultants PC where R.H., M.D. stated 
that the Veteran did have clear exposure to asbestos which 
undoubtedly impacted his breathing.  Dr. H. did not provide a 
rationale for his opinion, nor did he consider other possible 
factors for the Veteran's breathing problems, and therefore, 
this 2009 statement that asbestos exposure "undoubtedly" 
impacted his breathing, is not considered sufficient for 
medical nexus purposes.  In this regard, the Board notes that 
in Nieves-Rodriguez v. Peake, supra, the Court found that a 
medical opinion which only contains data and conclusions, and 
is not supported by reasons or rationale is accorded no 
probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007), which held that a medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
("[A] medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions.")  Dr. H. also noted that thankfully the 
CT scan of the chest today did not show any pleural plaques, 
but noted that there was clearly interstitial disease at the 
bases, which was not enough to explain the whole picture but 
may be explained with the previous exposure to asbestos.  At 
this 2009 assessment, Dr. H. also opined that the impact of 
the cerebrovascular accident on the respiratory system was 
still quite significant.  Although in this 2009 evaluation, 
Dr. H. found evidence of interstitial disease, notably, in 
February 2008, Dr. H. stated that the CT of the chest 
performed at the evaluation showed no significant 
interstitial lung disease, and no pleural plaques.

As noted above, because the current evidence of record does 
not include an adequate medical nexus opinion assessing the 
medical probability that each currently diagnosed respiratory 
disability is attributable to military service, and in 
particular to alleged in-service asbestos exposure, the Board 
will remand to clarify all the Veteran's current respiratory 
diagnoses and to obtain a medical opinion regarding the 
medical probabilities that the Veteran's currently diagnosed 
mild basilar scarring (see August 1998 x-ray), subtle 
scattered lung fibrosis most marked in the lower lobes (see 
March 2009 x-ray), COPD, emphysema, and sleep apnea are 
attributable to his period of active military service, taking 
into consideration the Veteran's contentions regarding his 
exposure to asbestos while working in the engine room aboard 
a Navy ship.  Specifically, the physician should opine, based 
on review of the evidence of record, whether the Veteran's 
current respiratory disabilities are more likely than not 
(i.e., probability greater than 50 percent), at least as 
likely as not (i.e., probability of approximately 50 
percent), or less likely than not (i.e., probability less 
than 50 percent) traceable to his period of active military 
service (addressing his in-service allegations regarding 
asbestos exposure); or to any other identified risk factor or 
combination of factors (such as tobacco use, chemical 
exposure from farming and/or a 1996 brain aneurysm).  A 
complete rationale should be given for all opinions and 
conclusions expressed.

Accordingly, the case is REMANDED for the following action:

1.  A physician with appropriate expertise 
should be asked to review the file, 
determine the Veteran's currently 
diagnosed respiratory disabilities and 
provide a nexus opinion regarding the 
medical probabilities that each current 
respiratory disability, to include 
fibrosis, interstitial lung disease, COPD, 
emphysema, and sleep apnea, is 
attributable to his active military 
service, and in particular to in-service 
asbestos exposure.

Specifically, the reviewer should identify 
each currently manifested respiratory 
disability.  For each respiratory 
disability identified, the physician 
should provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the respiratory disability 
is attributable to service, including in-
service asbestos exposure.  The reviewer 
should also discuss any other identified 
risk factor or combination of factors 
(such as tobacco use, chemical exposure 
from farming, and/or a 1996 brain 
aneurysm).  An explanation should be 
provided for each opinion provided as to 
each diagnosed respiratory problem.

(The AOJ should make sure that the medical 
opinions comply with this remand and the 
questions presented in this opinion 
request, especially with respect to 
detailing any connection to military 
service.  If the report is insufficient, 
it should be returned to the physician for 
necessary corrective action, as 
appropriate.)

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

